Citation Nr: 1734110	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for patellofemoral syndrome of the right knee, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for residuals of a crush injury, status-post right toe reconstruction with degenerative joint disease and arthrosis, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left leg disorder, claimed as residuals of a left leg fracture.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a muscle strain of the left side.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from July 1988 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As explained below, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  The issues of entitlement to service connection for a low back disorder, an acquired psychiatric disorder to include PTSD, a left hip disorder, a cervical spine disorder, and muscle strain of the left side, as well as the issues of entitlement to increased disability ratings for the right knee and right great toe, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1997 rating decision, the RO denied service connection for a left leg disorder, including residuals of a left leg fracture, and a low back disorder.  

3.  The evidence received since the June 1997  rating decision as to the issue of service connection for a left leg disorder, including residuals of a left leg fracture, is cumulative in nature and repetitive of facts that were previously considered.

3.  The evidence received since the June 1997 decision as to the issue of service connection for a low back disorder is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying the claims for service connection of a left leg disorder, including residuals of a left leg fracture, and a low back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of a left leg disorder, including residuals of a left leg fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim for service connection of a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the appropriate definition of new and material evidence.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. As will be discussed below, the Veteran has not presented new and material evidence to reopen the claim for service connection of residuals of a left leg fracture.  Likewise, the Veteran has presented new and material evidence to reopen the claim for service connection of a low back disorder, and the underlying claim for service connection is being remanded.  As such, no opinions are necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   

The Board also observes that the undersigned VLJ, at the Veteran's November 2016 hearing, explained the concept of new and material evidence to reopen a claim for service connection as well as the concept of service connection; the evaluation process was also explained.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of a low back disorder and a leg disorder, including residuals of a fracture of the left leg, in June 1997.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The June 1997 rating decision denied the Veteran's claims for service connection of a low back disorder and residuals of a fracture of the left leg on the basis that there was no evidence of a current low back disorder and that there was no evidence that a left leg fracture was incurred in or the result of active service.  The rating decision noted that there was no objective of evidence of treatment for or a diagnosis of low back disorder in the years since service.  The rating decision also noted that there was no evidence of treatment for or a diagnosis of a left leg fracture in service.  

Left Leg Disorder

Since the denial of the Veteran's claims in June 1997, the evidence submitted includes a May 2010 VA examination report, VA and private medical records, and statements submitted by the Veteran in support of his claims, as well as testimony before the undersigned VLJ.  

The evidence submitted subsequent to the June 1997 rating decision as to the issue of service connection for a left leg disorder, including residuals of a left leg fracture, is not new and material.  The Veteran has submitted VA medical records reflecting that the Veteran reported a history of a broken left leg in service.  However, none of these records confirm that the Veteran had a fracture of the left leg during service.  Likewise, neither the VA or private treatment records, or the May 2010 VA examination demonstrate that the Veteran has a current left leg disorder, including residuals of a left leg fracture; the VA examination report and contemporaneous x-rays do not show a current left leg disorder or residuals of a fracture.  At the time of the prior decision, the Veteran did not have a current left leg disorder, and there was no medical evidence demonstrating that the Veteran had a left leg fracture in service.  This has not changed; the Veteran has not provided any new and material evidence demonstrating that he has a left leg disorder due to a disease or injury in service, including a left leg fracture.  Similarly, the lay statements are cumulative of the prior claims and prior lay evidence.  

In sum, the evidence submitted as to the Veteran's claim of service connection for residuals of a left leg fracture is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim.  


Low Back Disorder

Since the denial of the Veteran's claim for service connection of a low back disorder in June 1997, the evidence submitted includes a May 2010 VA examination report, as well as VA and private treatment records, as well as statements by the Veteran in support of his claim, including testimony before the undersigned.  The VA and private treatment records show that the Veteran has been treated for low back pain and diagnosed with arthritis of the spine.  The Veteran, at his November 2016 hearing before the undersigned, testified that he was diagnosed with lumbar disc disease and muscle spasm of the lumbar spine since service.  

The evidence submitted subsequent to the June 1997 rating decision as to the issue of service connection a low back disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had a current low back disorder.  In essence, at the time of the prior decision, other than the claim, there was no evidence of post-service disability and no evidence of a nexus to service.

The added evidence speaks directly to an element which was not of record, mainly a current low back disorder.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection of a low back disorder is reopened.


ORDER

The application to reopen the claim for service connection of a left leg disorder is denied.

The application to reopen the claim for service connection of a low back disorder is granted, and to this extent only the appeal is allowed.


REMAND

The Veteran asserts that the symptoms of his service-connected patellofemoral syndrome of the right knee and residuals of a crush injury, status-post right toe reconstruction with degenerative joint disease and arthrosis, are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in May 2010, in connection with his claim for service connection of the right knee, and that he has not been provided an examination which considers the severity of his right great toe.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the May 2010 VA examination reports reveals that range of motion testing for the right great toe and right knee in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected patellofemoral syndrome of the right knee and residuals of a crush injury, status-post right toe reconstruction with degenerative joint disease and arthrosis, on appeal.  

Additionally, the Veteran asserts that he has a low back disorder, left hip disorder, cervical spine disorder, and muscle strain of the left side related to his service.  VA and private treatment records and examination reports reflect a history of treatment for the lumbar and cervical spines, and left hip since service; service treatment records reflect treatment for the Veteran's low back.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of a low back disorder, left hip disorder, cervical spine disorder, and muscle strain of the left side.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran also asserts that he has PTSD and depression due to his events during his military service, including a personal assault, a motor vehicle accident, and the death of his son.  The Veteran has not yet been afforded a VA psychiatric and/or PTSD examination.  The Board observes that VA treatment records show diagnoses of bipolar disorder, depression, and PTSD.  However, none of the Veteran's treating providers discussed  the DSM-IV/V criteria used for any of the diagnoses and it is unclear whether the Veteran actually meets the criteria for a diagnosis of PTSD; there was no discussion as to the specific stressor event formed the basis of the diagnosis of PTSD.  

In this regard, the Board points out that efforts to confirm the alleged stressor event are incomplete.  The Board observes that the Veteran alleged that he was subject to sexual assault while stationed abroad in July 1989, injured in motor vehicle accident in 1990, and watched his son die in 1995.  The RO should undertake to obtain any official records which may assist in corroborating the Veteran's assertions. 

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual, which addressed PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n.1.

Therefore, a VA psychiatric opinion must be obtained, indicating whether any of the in-service events alleged by the Veteran support the diagnosis of an acquired psychiatric disorder, to include PTSD. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record, since March 2011.

2.  Send a summary of the Veteran's alleged stressor event, to include dates, and a copy of his DD Form 214 to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate his alleged stressors. 

3.  Request any additional available service personnel or other official records from NARA, the NPRC, and the Defense Personnel Records Imaging System.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.

4. After any additional records are associated with the claims file, the RO should schedule a VA examination to determine the presence and etiology of an acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD which is caused or aggravated by his service.  The examiner is requested to identify the stressor that serves as the basis for any PTSD diagnosis and note the diagnostic criteria utilized to support the diagnosis under DSM-IV/V.  If the VA examiner finds the diagnostic criteria is not met, the VA examiner is to provide an explanation for such a finding. 

If the Veteran does not have PTSD, the VA examiner is requested to provide any opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder (i.e., bipolar disorder or depression) which was caused or aggravated by his service. 

The requested determination should also consider the Veteran's medical history prior to, during, and since his military service.  The VA examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

 A complete rationale should accompany each opinion provided.

5.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of the Veteran's service-connected patellofemoral syndrome of the right knee and residuals of a crush injury, status-post right toe reconstruction with degenerative joint disease and arthrosis.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected patellofemoral syndrome of the right knee and residuals of a crush injury, status-post right toe reconstruction with degenerative joint disease and arthrosis, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right knee and right great toe in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any left hip and muscle strain of the left side that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current left hip and/or left side disorder(s) and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified left hip and muscle strain of the left side is related to any event, illness, or injury during service.  

If the Veteran's identified left hip disorder and/or muscle strain of the left side are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified left hip disorder and/or muscle strain of the left side are proximately due to or the result of the service-connected right knee and right great toe disabilities, including whether any increase in severity of the identified left hip disorder and/or muscle strain of the left side are due to or the result of the service-connected right knee and right great toe disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any cervical and lumbar spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current cervical and lumbar spine disorders and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified cervical and lumbar spine disorders are related to any event, illness, or injury during service.  

If the Veteran's identified cervical and lumbar spine disorders are not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified cervical and lumbar spine disorders are proximately due to or the result of the service-connected are proximately due to or the result of the service-connected right knee and right great toe disabilities, including whether any increase in severity of the identified left hip disorder and/or muscle strain of the left side are due to or the result of the service-connected right knee and right great toe disabilities.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

7.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


